Citation Nr: 0402006	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  00-22 732A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic left knee tendinitis,  currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
chronic lumbar syndrome, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran's DD Form 214 shows active military service from 
February 1987 to September 1989, and prior active service of 
2 years, 10 months and 1 day.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Seattle, 
Washington.  Subsequently, in July 2000, the veteran's claims 
file was transferred to the VA Regional Office (RO) in 
Jackson, Mississippi.  At present, this appeal is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

The Board notes that the veteran appointed R. Edward Bates, 
attorney-at-law, as his representative.  VA revoked Mr. Bates 
authority to represent VA claimants, effective July 28, 2003.  
In a letter dated October 24, 2003, the veteran was given 
notice of this development and advised of the options that he 
had with respect to representation.  The veteran responded by 
indicating that he wanted to represent himself. 


REMAND

With respect to the issue of an increased rating in excess of 
10 percent for a left knee disability, the Board denied this 
claim in a December 2002 decision.  However, the United 
States Court of Appeals for Veterans Claims (Court), in its 
April 2003 order, granted a Joint Motion for Remand (Joint 
Motion) and vacated the December 2002 Board decision.  The 
Joint Motion noted, amongst other things, that the December 
2002 Board decision failed to adequately consider 38 C.F.R. 
§§ 4.40 and 4.45, as well as the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Thus, the issue of a rating in 
excess of 10 percent for a left knee disability will be 
remanded to the RO for the requested development, per the 
Joint Motion.

Additionally, with respect to the issue of an increased 
rating in excess of 20 percent for chronic lumbar syndrome, 
following receipt of the appellant's case at the Board, but 
prior to the promulgation of a decision regarding this issue, 
the Board undertook additional development of the issue 
pursuant to the authority then granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
The appellant was notified of such development via 
correspondence in March 2003, as required by Rule of Practice 
903. 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs (DAV v. Sec'y 
of VA) , 327 F.3d 1339 (Fed. Cir. 2003), invalidated the 
Board's development authority under 38 C.F.R. § 19.9.  The 
Federal Circuit Court further stated in this case that the 
Board was not allowed to consider additional evidence without 
remanding the case to the RO for initial consideration and/or 
without obtaining a waiver of RO consideration from the 
appellant.  Therefore, in accordance with the instructions 
given by the Federal Circuit Court, this case must be 
remanded to the RO for initial consideration of the 
information developed by the Board, including but not limited 
to the April 2003 VA orthopedic and neurological examination 
reports, and the April 2003 results of electromyography (EMG) 
testing.

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to the Veterans Claims Assistance Act of 2000 (VCCA) 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); and Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and 
relevant case law as specifically 
affecting the issues on appeal.

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for the service-connected left 
knee and lumbar spine disabilities, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
any of the identified records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the severity of 
the service-connected chronic left knee 
tendinitis.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disability, including 1) x-rays studies 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected chronic left knee 
tendinitis.  The examiner must proffer an 
opinion as to the specific extent and 
severity of the appellant's disability, 
to include a complete and detailed 
discussion of all functional limitations 
associated with this disability, 
including precipitating and aggravating 
factors (i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disability has 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected chronic left knee 
tendinitis has, if any, on his earning 
capacity.  The examiner should further 
comment as to the veteran's current level 
of occupational impairment due to his 
disability, and as to other alternative 
types of employment recommended for the 
veteran, if any, given this disability.  
Moreover, the examiner should render an 
opinion as to whether this disability 
alone has caused marked interference with 
the veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims of entitlement to increased 
disability evaluations for chronic left 
knee tendinitis and chronic lumbar 
syndrome, taking into consideration any 
new evidence developed pursuant to the 
December 2002 Board development 
memorandum (including the April 2003 VA 
orthopedic and neurological examination 
reports, and the April 2003 EMG report) 
and the present remand to the RO.  In 
addition, the RO should take into 
consideration 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
Furthermore, the RO's consideration of 
referring the service-connected claims 
for extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  If the determinations 
remain unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



